RESOLUCIÓN
(En reconsideración)
A la moción de reconsideración, no ha lugar.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López emitió una opinión de conformidad. El Juez Asociado Señor Negrón García disintió con una opinión escrita. El Juez Asociado Señor Alonso Alonso disintió con una opinión escrita, a la que se unió el Juez Asociado Señor Fuster Berlingeri.
(.Fdo.) Francisco R. Agrait Liado

Secretario General

*887Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rebollo López.
(En reconsideración)
Disentimos, en forma vehemente, cuando una mayoría de los integrantes del Tribunal, en dos (2) ocasiones distin-tas, le negó legitimación activa (standing) a la hoy Presi-denta de la Cámara de Representantes, Hon. Zaida Her-nández Torres, y a otros legisladores pertenecientes al Partido Nuevo Progresista, para impugnar la resolución conjunta mediante la cual la Asamblea Legislativa aprobó el presupuesto, para el año de 1991 — 1992, de la adminis-tración del Ledo. Rafael Hernández Colón y para impugnar la ley que creó el Departamento de Asuntos de la Comuni-dad Puertorriqueña en Estados Unidos, estatuto igual-mente aprobado por las cámaras legislativas bajo la refe-rida administración de gobierno. Véanse: Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992), y Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992).
Hoy, sin embargo, damos nuestro voto de conformidad a una resolución mayoritaria mediante la cual este Tribunal, igualmente, le niega legitimación activa {.standing) a unos legisladores pertenecientes, esta vez, al Partido Popular Democrático para impugnar unas actuaciones del Comité Interagencial de Evaluación y Aprobación de Propuestas de Mantenimiento Extraordinario (en adelante Comité In-teragencial), creado el mismo originalmente, al amparo de las disposiciones de la Ley de Fondo de Mantenimiento *888Extraordinario(1) comité cuyos miembros actuales fueron nombrados bajo la administración de gobierno del presente Gobernador de Puerto Rico, Hon. Pedro M. Rosselló.
Nuestra actuación, no hay duda, puede causar sorpresa en la mente del no pensante. Habrá algunas personas, inclusive, que pensaran que estamos actuando, de manera inconsistente, debido a motivaciones no jurídicas. Nada más lejos de la verdad y de la realidad.
La razón detrás de nuestro actuar jurídico, en el día de hoy y en el presente caso, resulta ser sorprendentemente sencilla. Como integrante de este Tribunal, que ama y res-peta el mismo, venimos en la obligación de velar por el buen nombre y reputación de esta institución en todo momento.
La norma jurisprudencial establecida por este Tribunal, en los antes citados casos Hernández Torres v. Hernández Colón et al., ante, y Hernández Torres v. Gobernador, ante, hace apenas tres (3) años, constituye la norma vigente en nuestra jurisdicción en materia de legitimación activa {standing). La referida norma jurisprudencial obliga a este Tribunal. Ahí la razón para que, inclusive, el Juez suscri-biente acatara y ¡o aplicara la misma, como Juez ponente, en la decisión que este Tribunal emitiera en Noriega v. Hernández Colón, 135 D.P.R. 406 (1994).
Las normas jurisprudenciales, naturalmente, pueden ser variadas y/o modificadas por el tribunal apelativo que las ha establecido. Ahora bien, resultaría, cuando menos, trágico para esta Institución que las normas que establece sean variadas únicamente por razón de la identidad de los litigantes y la afiliación política de los mismos. Esto es, la única diferencia entre los casos Hernández Torres v. Hernández Colón et al., ante, y Hernández et al. v. Hernández Colón et al., ante, y el caso hoy ante nuestra consideración lo es que en los primeros los demandantes eran miembros del Partido Nuevo Progresista y, en el presente, los litigan-tes son afiliados del Partido Popular Democrático. Eso *889nunca puede ser razón, o fundamento, para que este Tribunal varíe o modifique su jurisprudencia.
Si Zaida Hernández Torres no tenía standing en el 1992 para impugnar la resolución legislativa conjunta sobre el presupuesto y para cuestionar la ley que creó el mencio-nado Departamento de Asuntos de la Comunidad Puerto-rriqueña en Estados Unidos, tampoco tiene standing Aní-bal Acevedo Vilá en el día de hoy para impugnar las actuaciones del mencionado Comité Interagencial; sobre todo, cuando se considera el hecho adicional —incuestiona-ble, demoledor y ausente en los casos Hernández Torres v. Hernández Colón et al., ante, y Hernández et al. v. Hernández Colón et al., ante de que Aníbal Acevedo Vilá no era ni tan siquiera miembro de la Asamblea Legislativa cuando se aprobó la referida Ley de Fondo de Mantenimiento Extraordinario.
En resumen, y aun a costa de nuestro criterio jurídico personal, suscribimos la Resolución mayoritaria emitida en el presente caso por el Tribunal con el propósito de evi-tar que la imagen, el buen nombre y la reputación de esta Institución sufran un perjuicio irreparable y trágico. (2)

 Ley Núm. 66 del 14 de agosto de 1991 (7 L.P.R.A. see. 1382 et seq.).


 Aun cuando optáramos por seguir nuestro criterio jurídico personal, no se lograría variar la norma vigente en nuestra jurisdicción en relación a la legitimación activa de los legisladores establecida por este Tribunal en Hernández Torres v. Hernández Colón et al., ante, y Hernández et al. v. Hernández Colón et al., ante. Ello así ya que dos (2) de los integrantes de este Tribunal, los Jueces Asociados Señor Alonso Alonso y Señor Fuster Berlingeri, no están en posición de revocar la misma sino que prefieren “distinguir” el presente caso de casos citados en este escolio. En consecuen-cia, aun cuando insistiéramos en nuestra original posición en relación a este asunto, la decisión que en su día pudiera emitir este Foro sería una pluralista, cuyo resultado necesariamente le restaría certeza y uniformidad al estado de derecho vigente en nuestra jurisdicción', creándose, por el contrario, un “estado de confusión” en relación con esta materia que, repetimos, afectaría, gravemente y de manera permanente, la imagen, buen nombre y reputación de este Foro.